Citation Nr: 1813356	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, including as secondary to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a January 2018 travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's lung cancer is related to service. 





CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for lung cancer is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has a current disability - namely lung cancer.  In regard to in-service incurrence, the Veteran claims that he was exposed to asbestos while serving aboard the USS Cadmus (AR-14).  

Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In order to establish entitlement to service connection based on exposure to asbestos, the evidence must show in-service asbestos exposure and a diagnosed disability that has been associated with in-service asbestos exposure.  If the Veteran served in the Navy, the probability of exposure based on the Veteran's military occupational specialty (MOS) must be determined.  M21-1, Part IV, Subpart ii.1.I.3.a-d. 

The Veteran served in the Navy onboard the USS Cadmus as a printer.  According to M21-I table, the Veteran's particular MOS's probability of exposure was minimal.  If an MOS is listed as minimal, probable or highly probably in the table in M21-1, Part IV, Subpart ii.1.I.3.d., the VA is to concede asbestos exposure for purposes of scheduling an examination.  If the Veteran has not explained his type of exposure, VA is to request that the examiner solicit an exposure history from the Veteran.  M21-1, Part IV, Subpart ii.1.I.3.f.  

Here, the Veteran was not afforded a VA examination.  However, he provided private medical opinions regarding his lung cancers and also provided exposure history through his January 2018 travel Board testimony.  At the hearing, he testified that he was exposed to asbestos while serving aboard the USS Cadmus.  In that regard, he stated that he was extensively exposed to it in his sleeping quarters as well as on the pipes throughout the ship. "All of the pipe coverings [had asbestos].  Some of the places on the ship [] had this crusty material and white dust from this stuff from overheard pipes.  It was on the walls, on the floors, on my rack and in the print ship.  All over all of the surfaces, which required a lot of cleanup always.  Of course, we didn't know then what we know now, so there was no protective gear."  He previously submitted evidence that there was evidence of asbestos use aboard the USS Cadmus.  He also admitted to a history of cigarette smoking.  He submitted private medical opinions which found that it was at least as likely as not that the Veteran's lung cancers were due to his in-service asbestos exposure.  

A January 2018 medical opinion from Dr. R.L., pulmonologist, stated that the Veteran has diagnoses of lung cancer and small and non-small cell cancer.  He opined that "[i]n terms of probability, his diagnoses are least as likely as not caused by or a result of asbestos exposure and smoking."  He reasoned that his prior exposure to asbestos and smoking combined most likely led to the development of his lung cancers.  
Dr. F.K., pulmonary specialist, opined that it was at least as likely as not that the Veteran's lung cancers were caused by his in-service exposure to asbestos.  He explained that the Veteran was a smoker but had significant exposure to asbestos which is an independent risk factor for lung cancer. 

Dr. W.S., medical oncologist, opined that the Veteran's cancer was most likely caused by his asbestos exposure.  He noted that he has only followed the Veteran since September 2017 when administering chemotherapy and had not reviewed any records as to his exact exposure in the past.  

The Board finds that varying private medical opinions to be of significant probative value.  They were based on the Veteran's statements, as well as his medical and treatment history.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  Here, Drs. R.L. and F.K., who have treated the Veteran for an extended period of time, provided positive etiological opinions concerning the Veteran's current lung cancers and his exposure to asbestos.  Dr. F.K. went even further and acknowledged the Veteran's long history of cigarette smoking, but still found that the Veteran's asbestos exposure contributed to his development of lung cancer.  Dr. W.S., who has only treated the Veteran for 6 months provided a medical opinion in support of the Veteran, albeit he admitted that he could not opine on how much the Veteran was exposed to asbestos.  The Board therefore finds that his opinion is not as probative as Drs. R.L. and F.K's opinions.  

In considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  Critically, there are no negative opinions regarding the relationship of the Veteran's lung cancer to service, and no evidence refuting the Veteran's claims of exposure to asbestos in service.  The Board should not and will not at this juncture develop the case further by attempting to obtain medical evidence for the sole purpose of refuting the positive evidence of record.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for lung cancer is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung cancer is granted.  


REMAND

The Veteran was afforded a VA mental disorders examination in November 2010 where the examiner diagnosed him with adjustment disorder secondary to medical problems and life.  The examiner noted that the Veteran experiences chronic moderate symptoms of depression related to his recent battle with cancer and his wife and family's multiple medical problems.  At the time the examiner was only asked to address whether the Veteran's hearing problems caused his mental disability.  However, as there is evidence that the Veteran's service-connected lung disability (granted in the instant decision) may have caused or aggravated his psychiatric disability, the Board finds that a remand is necessary to obtain an addendum opinion which addresses this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the November 2010 VA examiner (or an appropriate medical professional if that examiner is unavailable).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's adjustment disorder disability is caused by the Veteran's service-connected lung cancer disability.

(b)  Whether it is at least as likely as not that Veteran's adjustment disorder disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected lung cancer disability.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the adjustment disorder disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lung cancer disability.

This matter is being returned for an addendum opinion because the November 2010 VA examination report alluded to the fact that the Veteran's lung cancer might have caused the adjustment disorder.  At the time, the Veteran was not service-connected for a lung disability and had contended that his hearing loss caused his anxiety.  The Board has granted service connection for a lung cancer disability and now requests an opinion which considers a secondary theory of entitlement related to the service-connected lung disability.



A complete rationale for all opinions reach must be provided.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


